Bigelow, C. J.
The issue in the present case is a very narrow one. It is clearly proved, by the evidence offered by the plaintiffs, that the wall, which is the subject of controversy between the parties, is a very ancient one, and has long been used as a party or division wall between the two estates, in which each owner has exercised the right, privilege and easement of support for his timbers and other materials constituting the buildings erected on each side thereof. The defendant offered no evidence to control or contradict this fact.
The only question therefore is, whether, at the time the bill was filed and the temporary injunction was obtained, the defendant had done or was threatening to do any act which tended to impair or destroy the right or easement of the plaintiffs in the structure composing the wall. If such was the fact, then it is *149clear that they have a plain right to equitable relief. Now without undertaking to explain or reconcile the contradictions in the testimony of the witnesses adduced by the respective parties at the hearing, it seems to us to be apparent by the distinct admission of the defendant, through his authorized agent and attorney, Mr. Guild, in the letter of September 23, 1858, addressed to the plaintiffs’ solicitor, that, at the time the bill was filed, he had done and was proceeding to do acts which were calculated to destroy the nature and character of the structure between the two estates as a solid party wall, and to convert it into two separate and distinct structures, connected together only at intervals by projecting bricks or ties. The mode of doing this was by cutting four inches in thickness from the northerly side or surface of the old wall, and building a new wall on the defendant’s land, two inches from the dividing line. It was by this new structure, thus separated from the portion of the old wall which had not been cut away, and connected with it only by occasional ties or bricks, that Mr. Guild informs the plaintiffs they were to have “ the lateral and perpendicular support to which their estate was entitled.” The right which the plaintiffs had was an easement of support in a solid party wall. The acts of the defendant tended to destroy this right. If he could cut off the old wall in part, and erect a new one separate from it at a distance of two inches, and connected with it only by occasional supports or ties, he might in like manner erect his new wall at a distance of two feet or two yards, and connect it with the residue of the old wall by ties of stone or wood. After such an alteration as that made by the defendant, the plaintiffs’ estate might be as strong and well supported as before, but it would cease to be upheld or sustained by the ancient party wall — a solid structure — such as the plaintiffs had from time immemorial enjoyed. Under the most liberal rule of allowing an adjoining owner to alter and repair a partition wall to suit his own convenience and to adapt it to his wants in erecting a new building or repairing an old one, no case goes so far as to authorize acts to be done by him which in effect destroy the character of the structure as a party wall. *150Such, we think, was the tendency of the acts done by the defendant when the plaintiffs’ bill was filed. They, are therefore entitled to a decree that the wall in controversy was an ancient party wall, and that the injunction heretofore granted in this case should be made perpetual. See Matts v. Hawkins, 5 Taunt. 20, 23 ; Cubitt v. Porter, 8 B. & C. 263; Partridge v. Gilbert, 3 Duer, 184; 3 Kent Com. (6th ed.) 437.

Decree accordingly.